PER CURIAM:
On April 6, 1984, at approximately 2:30 p.m., Lucille D. Gore was operating a vehicle titled in the name of her aunt in a westerly direction on Route 60 from Rand to Charleston, West Virginia. The vehicle, a 1980 Cadillac Eldorado, was damaged after striking a pothole in the right portion of the lane. At the hearing, the style of the claim was amended to reflect the true owner of the vehicle, Flowvounia Tyler.
According to the testimony of Lucille D. Gore, the weather on the day of the accident was cloudy and drizzly. She was driving at a speed of 25-30 mph and had just negotiated a curve when the pothole was struck. Damage to a wheel and rim, and the cost of alignment, amounted to $227.09. Mrs. Gore stated that prior to the date of the accident, she had travelled that particular road only occasionally, and had no knowledge of the pothole having been reported to the Department of Highways.
It is well established law in the State of West Virginia that the State cannot guarantee the safety of travellers upon its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). There was no evidence that the respondent had ever been notified of the existence of the pothole in question. Without notice, there can be no negligence, and hence, no liability.
Claim disallowed.